Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of May 31, 2015
and effective as of September 11, 2015 (the “Effective Date”), by and between
MEDYTOX SOLUTIONS, INC., a corporation incorporated under the laws of the State
of Nevada (the “Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Buyer”).

 

WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to Six Million and No/100 United States Dollars ($6,000,000) of
senior secured convertible, redeemable debentures (in the form attached hereto
as Exhibit A, the “Debenture(s)”), of which Three Million and No/100 United
States Dollars ($3,000,000) shall be purchased on the date hereof (the “First
Closing”) for the total purchase price of Three Million and No/100 United States
Dollars ($3,000,000) (the “Purchase Price”), and up to Three Million and No/100
United States Dollars ($3,000,000) may be purchased in additional closings as
set forth in Section 4.2 below (the “Additional Closings”) (each of the First
Closing and the Additional Closings are sometimes hereinafter individually
referred to as a “Closing” and collectively as the “Closings”), all subject to
the terms and provisions hereinafter set forth;

 

WHEREAS, the Company, Medytox Information Technology, Inc., a corporation
incorporated under the laws of the State of Florida, Medytox Institute of
Laboratory Medicine, Inc., a corporation incorporated under the laws of the
State of Florida, Medical Billing Choices Inc., a corporation incorporated under
the laws of the State of North Carolina, Medytox Diagnostics, Inc., a
corporation incorporated under the laws of the State of Florida, Medytox Medical
Marketing & Sales, Inc., a corporation incorporated under the laws of the State
of Florida, PB Laboratories, LLC, a limited liability company organized and
existing under the laws of the State of Florida, Biohealth Medical Laboratory
Inc., a corporation incorporated under the laws of the State of Florida, Alethea
Laboratories, Inc., a corporation incorporated under the laws of the State of
Texas, International Technologies, LLC, a limited liability company organized
and existing under the laws of the State of New Jersey, EPIC Reference Labs,
Inc., a corporation incorporated under laws of the State of Florida, Clinlab,
Inc., a corporation incorporated under the laws of the State of Florida, Medical
Mime, Inc., a corporation incorporated under the laws of the State of Florida,
Epinex Diagnostics Laboratories, Inc., a corporation incorporated under the laws
of the State of California, Epinex Diagnostics Laboratories, Inc., a corporation
incorporated under the laws of the State of Nevada, and Platinum Financial
Solutions, LLC, a limited liability company organized and existing under the
laws of the State of Florida (together, jointly and severally, the “Guarantors),
have each agreed to secure all of the Company’s Obligations to Buyer under the
Debentures, this Agreement and all other Transaction Documents by granting to
the Buyer an unconditional and continuing security interest in all of the assets
and properties of the Company and the Guarantor, whether now existing or
hereafter acquired, pursuant to those certain Security Agreements, each dated as
of the date hereof (in the forms attached hereto as Exhibit B, the “Security
Agreements”);

1

 

 

WHEREAS, the Guarantors will receive a substantial benefit from the Buyer’s
purchase of the Debenture and, as such, have agreed to guarantee all of the
Obligations of the Buyer under the Debentures, this Agreement and all other
Transactions Documents pursuant to those certain Guarantee Agreements, each
dated as of the date hereof (in the form attached hereto as Exhibit C, the
“Guarantee Agreements”); and

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Agreements, the Company has agreed to execute those certain
Pledge Agreements in favor of Buyer, whereby the Company shall pledge to the
Buyer all of its right, title and interest in and to, and provide a first
priority lien and security interest on, certain issued and outstanding shares of
common stock of the Pledged Companies, each dated as of the date hereof (in the
form attached hereto as Exhibit D, the “Pledge Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1 “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

2.2 “Assets” means all of the properties and assets of the Person in question,
as the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

2

 

 

2.3 “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.

 

2.4 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

2.5 “Common Stock” means the common stock of the Company, par value $0.0001 per
share.

 

2.6 “Compliance Certificate” means that certain compliance certificate executed
by an officer of the Company in the form attached hereto as Exhibit E.

 

2.7 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.8 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.9 “Collateral” shall have the meaning given to it in the Security Agreements.

 

2.10 “Debenture(s)” shall have the meaning given to it in the preamble hereof.

 

2.11 “Effective Date” means the date so defined in the introductory paragraph of
this Agreement.

 

2.12 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.13 “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

2.14 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 



3

 

 

2.15 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.16 “Guarantee Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.17 “Guarantors” shall have the meaning given to it in the recitals hereof.

 

2.18 “Hazardous Materials” means: (i) any chemicals, materials, substances or
wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.19 “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Buyer, the
Company and the Company’s transfer agent, in the form attached hereto as Exhibit
F.

 

2.20 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.21 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.22 “Leases” means all leases for real or personal property.

 

2.23 “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the Assets, business, properties, financial
condition or results of operations of the Company; (ii) a material impairment of
the ability of the Company to perform any of its Obligations under any of the
Transaction Documents; or (iii) a material adverse effect on: (A) any material
portion of the “Collateral” (as such term is defined in the Security
Agreements); (B) the legality, validity, binding effect or enforceability
against the Company and the Guarantors of any of the Transaction Documents; (C)
the perfection or priority of any Encumbrance granted to Buyer under any
Transaction Documents; (D) the rights or remedies of the Buyer under any of the
Transaction Documents; or (E) a material adverse effect or impairment on the
Buyer’s ability to sell the shares of the Company’s Common Stock issuable to
Buyer under any Transaction Documents without limitation or restriction, except
as specified therein. For purposes of determining whether any of the foregoing
changes, effects, impairments, or other events have occurred, such determination
shall be made by Buyer, in its sole, but reasonably exercised, discretion.

 

4

 

 

2.24 “Material Contract” shall mean any Contract to which the Company is a party
or by which the Company or any of its Assets are bound and which: (i) must be
disclosed to any Governmental Authority pursuant to the laws, rules or
regulations of any Governmental Authority; (ii) involves aggregate payments of
One Million Dollars ($1,000,000) or more to or from the Company; (iii) involves
delivery, purchase, licensing or provision, by or to the Company, of any goods,
services, assets or other items having a value (or potential value) over the
term of such Contract of One Million Dollars ($1,000,000) or more or is
otherwise material to the conduct of the Company’s business as now conducted and
as contemplated to be conducted in the future; (iii) involves a Company Lease in
the amount of One Million Dollars ($1,000,000) or more; (iv) imposes any
guaranty, surety or indemnification obligations on the Company in the amount of
One Million Dollars ($1,000,000) or more; or (v) prohibits the Company from
engaging in any business or competing anywhere in the world.

 

2.25 “Merger” shall mean that transactions contemplated by that certain
Agreement and Plan of Merger, dated as of April 15, 2015, by and among CollabRx,
Inc., CollabRx Merger Sub, Inc. and the Company, pursuant to which the Company
will become a wholly-owned subsidiary of CollabRx, Inc.

 

2.26 “Obligation” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement, the Debentures or any other Transaction
Documents, or any other agreement between the Company, the Guarantors and the
Buyer, as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

2.27 “Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.28 “OTC Markets” means the OTC Markets Group, Inc.

 

2.29 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

 

2.30 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

5

 

 

2.31 “Pledge Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.32 “Pledged Companies” shall mean Medytox Medical Marketing & Sales, Inc.,
Medical Billing Choices Inc., Medytox Diagnostics, Inc., Medytox Information &
Technology, Inc. and Platinum Financial Solutions Ltd.

 

2.33 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the OTC
Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.

 

2.34 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.35 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.36 “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto.

 

2.37 “SEC” shall mean the United States Securities and Exchange Commission.

 

2.38 “Securities” means, collectively, the Debentures and any additional shares
of Common Stock issuable in connection with a conversion of the Debentures, or
the terms of this Agreement or any other Transaction Documents.

 

2.39 “Security Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.40 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local governmental fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, or any other fee or
assessment of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.

 

2.41 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.42 “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by the Company and/or the Guarantors in
connection with this Agreement, including the Debentures, the Security
Agreements, the Guarantee Agreements, the Use of Proceeds Confirmation, the
Control Agreement, the Irrevocable Transfer Agent Instructions, and the Pledge
Agreements, together with all modifications, amendments, extensions, future
advances, renewals, and substitutions thereof.

 

6

 

 

2.43 “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as Exhibit G.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1 Purchase and Sale of Debentures. Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, Buyer agrees to purchase, at each
Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the Purchase Price applicable to each Closing as
more specifically set forth below.

 

4.2 Closing Dates. The First Closing of the purchase and sale of the Debentures
shall be for Three Million and No/100 United States Dollars ($3,000,000), and
shall take place on the Effective Date, subject to satisfaction of the
conditions to the First Closing set forth in this Agreement (the “First Closing
Date”). Additional Closings of the purchase and sale of the Debentures shall be
at such times and for such amounts as determined in accordance with Section 4.4
below, subject to satisfaction of the conditions to the Additional Closings set
forth in this Agreement (the “Additional Closing Dates”) (collectively referred
to as the “Closing Dates”). The Closings shall occur on the respective Closing
Dates through the use of overnight mails and subject to customary escrow
instructions from Buyer and its counsel, or in such other manner as is mutually
agreed to by the Company and the Buyer.

 

4.3 Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date: (i) the Buyer shall deliver to the
Company, to a Company account designated by the Company, the aggregate proceeds
for the Debentures to be issued and sold to Buyer at each such Closing, minus
the fees to be paid directly from the proceeds of each such Closing as set forth
in this Agreement, in the form of wire transfers of immediately available U.S.
dollars; and (ii) the Company shall deliver to Buyer the Securities which Buyer
is purchasing hereunder at each Closing, duly executed on behalf of the Company,
together with any other documents required to be delivered pursuant to this
Agreement.

 

7

 

 

4.4 Additional Closings. At any time after the First Closing but prior to the
maturity date of any of the Debentures issued in the First Closing, the Company
may request that Buyer purchase additional Debentures hereunder in Additional
Closings by written notice to Buyer, and, subject to the conditions below, Buyer
shall purchase such additional Debentures in such amounts and at such times as
Buyer and the Company may mutually agree, so long as the following conditions
have been satisfied, in Buyer’s sole and absolute discretion: (i) no default or
“Event of Default” (as such term is defined in any of the Transaction Documents)
shall have occurred and be continuing under this Agreement or any other
Transaction Documents, and no event shall have occurred and be continuing that,
with the passage of time, the giving of notice, or both, would constitute a
default or an Event of Default hereunder or thereunder; and (ii) any additional
purchase of Debentures beyond the purchase of Debentures at the First Closing
shall have been approved by Buyer, which approval may be given or withheld in
Buyer’s sole and absolute discretion.

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1 Investment Purpose. Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof.

 

5.2 Accredited Buyer Status. Buyer is an “accredited investor” as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act of
1933.

 

5.3 Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

8

 

 

5.4 Information. Buyer and its advisors, if any, have been furnished with all
materials they have requested relating to the business, finances and operations
of the Company and information Buyer deemed material to making an informed
investment decision regarding its purchase of the Securities. Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5 No Governmental Review. Buyer understands that no United States federal or
state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.

 

5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Company makes the following
representations and warranties to Buyer, each of which shall be true and correct
in all respects as of the date of the execution and delivery of this Agreement,
and which shall survive the execution and delivery of this Agreement:

 

6.1 Subsidiaries. A list of all of the Company’s Subsidiaries, direct and
indirect, is set forth in Schedule 6.1 hereto.

 

6.2 Organization. The Company is a corporation, duly incorporated, validly
existing and in good standing under the Laws of the jurisdiction in which it is
incorporated. The Company has the full power and authority and all necessary
certificates, licenses, approvals and Permits to: (i) enter into and execute
this Agreement and the Transaction Documents and to perform all of its
Obligations hereunder and thereunder; and (ii) own and operate its Assets and
properties and to conduct and carry on its business as and to the extent now
conducted. The Company is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its business or the ownership or use and operation of its Assets or properties
requires such qualification. The exact legal name of the Company is as set forth
in the preamble to this Agreement, and the Company does not currently conduct,
nor has the Company, during the last five (5) years conducted, business under
any other name or trade name.

 

9

 

 

6.3 Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by the Company and its board of managers pursuant to all applicable
Laws and no other action or Consent on the part of Company, its board of
managers, members or any other Person is necessary or required by the Company to
execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Securities. This Agreement
and each of the Transaction Documents have been duly and validly executed by
Company (and the officer executing this Agreement and all such other Transaction
Documents is duly authorized to act and execute same on behalf of Company) and
constitute the valid and legally binding agreements of Company, enforceable
against Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

6.4 Capitalization. The authorized capital stock of the Company consists of five
hundred million (500,000,000) shares of Common Stock and one hundred million
(100,000,000) shares of preferred stock, par value $0.0001 per share (the
“Preferred Stock”), of which thirty million nine hundred thirty-one thousand
twenty six (30,931,026) shares of Common Stock are issued and outstanding as of
the date hereof, and one hundred thousand (100,000,000) shares of Preferred
Stock are issued and outstanding as of the date hereof. All of such outstanding
shares have been validly issued and are fully paid and nonassessable, have been
issued in compliance with all foreign, federal and state securities laws and
none of such outstanding shares were issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. As of the
Effective Date, no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any Claims or Encumbrances
suffered or permitted by the Company. The Common Stock is currently quoted on
the OTC Markets under the trading symbol “MMMS”. The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.
Except as disclosed in the “Public Documents” (as hereinafter defined) and
except for the Securities to be issued pursuant to this Agreement, as of the
date hereof: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or Contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other Contracts or instruments evidencing
indebtedness of the Company or any of its Subsidiaries, or by which the Company
or any of its Subsidiaries is or may become bound; (iii) there are no
outstanding registration statements with respect to the Company or any of its
securities; (iv) there are no agreements or arrangements under which the Company
or any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except pursuant to this Agreement); (v)
there are no financing statements securing obligations filed in connection with
the Company or any of its Assets; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by this
Agreement or any related agreement or the consummation of the transactions
described herein or therein; and (vii) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no Contracts by which the Company is or may become bound to redeem
a security of the Company. The Company has furnished to the Buyer true, complete
and correct copies of: (I) the Company’s Articles of Incorporation, as amended
and as in effect on the date hereof; and (II) the Company’s Bylaws, as in effect
on the date hereof (together, the “Organizational Documents”). Except for the
Organizational Documents or as disclosed in the Public Documents, there are no
other shareholder agreements, voting agreements or other Contracts of any nature
or kind that restrict, limit or in any manner impose Obligations on the
governance of the Company.

 

10

 

 

6.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Company; (ii) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any Contract to which Company is a party or by which any of its
Assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any Judgment; (iv) constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s Assets.
The Company is not in violation of its Organizational Documents and the Company
is not in default or breach (and no event has occurred which with notice or
lapse of time or both could put the Company in default or breach) under, and the
Company has not taken any action or failed to take any action that would give to
any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Company is a party or by which any
property or Assets of the Company are bound or affected. The businesses of the
Company are not being conducted, and shall not be conducted so long as Buyer
owns any of the Securities, in violation of any Law. Except as specifically
contemplated by this Agreement, the Company is not required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Securities in accordance with the terms
hereof. All Consents which the Company is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
date hereof. The Company is not aware of any facts or circumstances which might
give rise to any of the foregoing.

 

11

 

 

6.6 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 

6.7 Financial Statements. The Company has delivered to the Buyer an audited
consolidated Balance Sheet and Statement of Income for fiscal year ending
December 31, 2014, and an unaudited consolidated Balance Sheet and Statement of
Income as of June 30, 2015 (collectively, together with any financial statements
filed by the Company with the SEC, any Principal Trading Market, or any other
Governmental Authority, if applicable, the “Financial Statements”). The
Financial Statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except: (i) as may be otherwise indicated
in such Financial Statements or the notes thereto; or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements), and fairly and accurately present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). To the best
knowledge of the Company, no other information provided by or on behalf of the
Company and its Subsidiaries to the Buyer, either as a disclosure schedule to
this Agreement, or otherwise in connection with Buyer’s due diligence
investigation of the Company and its Subsidiaries, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

6.8 Public Documents. The Common Stock of the Company is registered pursuant to
Section 12 of the Exchange Act and the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act. The Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC, the OTC Markets, or any other Governmental
Authority, as applicable (all of the foregoing filed within the two (2) years
preceding the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “Public
Documents”). The Company is current with its filing obligations with the SEC,
the OTC Markets, or any other Governmental Authority, as applicable, and all
Public Documents have been filed on a timely basis by the Company. The Company
represents and warrants that true and complete copies of the Public Documents
are available on the SEC website or the OTC Markets website, as applicable
(www.sec.gov, or www.otcmarkets.com) at no charge to Buyer, and Buyer
acknowledges that it may retrieve all Public Documents from such websites and
Buyer’s access to such Public Documents through such website shall constitute
delivery of the Public Documents to Buyer; provided, however, that if Buyer is
unable to obtain any of such Public Documents from such websites at no charge,
as result of such websites not being available or any other reason beyond
Buyer’s control, then upon request from Buyer, the Company shall deliver to
Buyer true and complete copies of such Public Documents. The Company shall also
deliver to Buyer true and complete copies of all draft filings, reports,
schedules, statements and other documents required to be filed with the
requirements of the OTC Markets that have been prepared but not filed with the
OTC Markets as of the date hereof. None of the Public Documents, at the time
they were filed with the SEC, the OTC Markets, or other Governmental Authority,
as applicable, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such Public Documents
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings prior
the date hereof, which amendments or updates are also part of the Public
Documents). As of their respective dates, the consolidated financial statements
of the Company and its Subsidiaries included in the Public Documents complied in
all material respects with applicable accounting requirements and any published
rules and regulations of the SEC and OTC Markets with respect thereto.

 

12

 

 

6.9 Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a) Except as disclosed in Schedule 6.9, there has been no event or circumstance
of any nature whatsoever that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect; or

 

(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Company other than in the Company’s
Ordinary Course of Business.

 

6.10 Absence of Litigation or Adverse Matters. Except as disclosed on Schedule
6.10, no condition, circumstance, event, agreement, document, instrument,
restriction, litigation or Proceeding (or threatened litigation or Proceeding or
basis therefor) exists which: (i) could adversely affect the validity or
priority of the Encumbrances granted to the Buyer under the Transaction
Documents; (ii) could adversely affect the ability of the Company to perform its
Obligations under the Transaction Documents; (iii) would constitute a default
under any of the Transaction Documents; (iv) would constitute such a default
with the giving of notice or lapse of time or both; or (v) would constitute or
give rise to a Material Adverse Effect. In addition, except as disclosed on
Schedule 6.10: (vi) there is no Proceeding before or by any Governmental
Authority or any other Person, pending, or the best of Company’s knowledge,
threatened or contemplated by, against or affecting the Company, its business or
Assets; (vii) there is no outstanding Judgments against or affecting the
Company, its business or Assets; (viii) the Company is not in breach or
violation of any Contract; and (ix) the Company has not received any material
complaint from any customer, supplier, vendor or employee.

 

13

 

 

6.11 Liabilities and Indebtedness of the Company. The Company does not have any
Obligations of any nature whatsoever, except: (i) as disclosed in the Financial
Statements; or (iii) Obligations incurred in the Ordinary Course of Business
since the date of the most recent Financial Statements which do not or would
not, individually or in the aggregate, exceed One Hundred Thousand Dollars
($100,000) or otherwise have a Material Adverse Effect.

 

6.12 Title to Assets. The Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same, except for
$1,282,557.27 owed to the Internal Revenue Service. Except as would not have a
Material Adverse Effect, the Company’s Assets are in good operating condition
and repair, ordinary wear and tear excepted, and are free of any latent or
patent defects which might impair their usefulness, and are suitable for the
purposes for which they are currently used and for the purposes for which they
are proposed to be used.

 

6.13 Real Estate.

 

(a) Real Property Ownership. Except for the Company Leases and as set forth on
Schedule 6.13, the Company and the Guarantors do not own any Real Property.

 

(b) Real Property Leases. Except for ordinary office Leases disclosed to the
Buyer in writing prior to the date hereof (the “Company Leases”), the Company
does not lease any other Real Property. With respect to each of the Company
Leases: (i) the Company has been in peaceful possession of the property leased
thereunder and neither the Company nor the landlord is in default thereunder;
(ii) no waiver, indulgence or postponement of any of the Obligations thereunder
has been granted by the Company or landlord thereunder; and (iii) there exists
no event, occurrence, condition or act known to the Company which, upon notice
or lapse of time or both, would be or could become a default thereunder or which
could result in the termination of the Company Leases, or any of them, or have a
Material Adverse Effect on the business of the Company, its Assets or its
operations or financial results. The Company has not violated nor breached any
provision of any such Company Leases, and all Obligations required to be
performed by the Company under any of such Company Leases have been fully,
timely and properly performed. The Company has delivered to the Buyer true,
correct and complete copies of all Company Leases, including all modifications
and amendments thereto, whether in writing or otherwise. The Company has not
received any written or oral notice to the effect that any of the Company Leases
will not be renewed at the termination of the term of such Company Leases, or
that any of such Company Leases will be renewed only at higher rents.

 

6.14 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyer, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by Company which, if accepted, would create a
Material Contract with Company. Each of the Material Contracts is in full force
and effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof. To the knowledge of the
Company and its officers, all Obligations required to be performed under the
terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which , through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company. Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

 

14

 

 

6.15 Compliance with Laws. To the knowledge of the Company and its officers, the
Company is and at all times has been in substantial compliance with all Laws.
The Company has not received any notice that it is in violation of, has
violated, or is under investigation with respect to, or has been threatened to
be charged with, any violation of any Law.

 

6.16 Intellectual Property. The Company owns or possesses adequate and legally
enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted. The Company does not have any knowledge of any
infringement by the Company of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other intellectual property rights of
others, and, to the knowledge of the Company, there is no Claim being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing.

 

6.17 Labor and Employment Matters. The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good. To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.

 

6.18 Employee Benefit Plans. Except as disclosed to the Buyer in writing prior
to the date hereof, the Company does not have and has not ever maintained, and
has no Obligations with respect to any employee benefit plans or arrangements,
including employee pension benefit plans, as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
multiemployer plans, as defined in Section 3(37) of ERISA, employee welfare
benefit plans, as defined in Section 3(1) of ERISA, deferred compensation plans,
stock option plans, bonus plans, stock purchase plans, hospitalization,
disability and other insurance plans, severance or termination pay plans and
policies, whether or not described in Section 3(3) of ERISA, in which employees,
their spouses or dependents of the Company participate (collectively, the
“Employee Benefit Plans”). To the Company’s knowledge, all Employee Benefit
Plans meet the minimum funding standards of Section 302 of ERISA, where
applicable, and each such Employee Benefit Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified. No withdrawal liability has been incurred under any such Employee
Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To the
Company’s knowledge, the Company has promptly paid and discharged all
Obligations arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of an Encumbrance against any of its Assets or
otherwise have a Material Adverse Effect.

 

15

 

 

6.19 Tax Matters. The Company and each Guarantor has made and timely filed all
Tax Returns required by any jurisdiction to which it is subject, and each such
Tax Return has been prepared in compliance with all applicable Laws, and all
such Tax Returns are true and accurate in all respects. Except and only to the
extent that the Company and each Guarantor has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported Taxes, the
Company has timely paid all Taxes shown or determined to be due on such Tax
Returns, except those being contested in good faith, and the Company has set
aside on its books provision reasonably adequate for the payment of all Taxes
for periods subsequent to the periods to which such Tax Returns apply. Except as
disclosed in the Company’s Financial Statements and for $1,282,557.27 owed to
the Internal Revenue Service, there are no unpaid Taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim. Except as disclosed in
Schedule 6.19, the Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person. There is no Proceeding or Claim for
refund now in progress, pending or threatened against or with respect to the
Company regarding Taxes.

 

6.20 Insurance. The Company is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company.

 

16

 

 

6.21 Permits. The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Company is in full compliance with the respective requirements of all such
Permits.

 

6.22 Bank Accounts; Business Location. Schedule 6.22 sets forth, with respect to
each account of the Company with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account. The Company has no office or place of
business other than as identified on Schedule 6.22 and the Company’s principal
places of business and chief executive offices are indicated on Schedule 6.22.
All books and records of the Company and other material Assets of the Company
are held or located at the principal offices of the Company indicated on
Schedule 6.22.

 

6.23 Environmental Laws. Except as are used in such amounts as are customary in
the Company’s Ordinary Course of Business and in compliance with all applicable
Environmental Laws, the Company represents and warrants to Buyer that: (i) the
Company has not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off any of the
premises of the Company (whether or not owned by the Company) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of the Company
comply in all material respects with all Environmental Laws and all Permits
certificates, approvals and similar authorizations thereunder; (iii) there has
been no investigation, Proceeding, complaint, order, directive, Claim, citation
or notice by any Governmental Authority or any other Person, nor is any pending
or, to the Company’s knowledge, threatened; and (iv) the Company does not have
any liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.

 

6.24 Illegal Payments. Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

17

 

 

6.25 Related Party Transactions. Except as disclosed in the Company’s financial
statements and for arm’s length transactions pursuant to which the Company makes
payments in the Ordinary Course of Business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors or
employees of the Company, nor any stockholders who own, legally or beneficially,
five percent (5%) or more of the issued and outstanding shares of any class of
the Company’s capital stock (each a “Material Shareholder”), is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any Contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Company, any
other Person in which any officer, director, or any such employee or Material
Shareholder has a substantial or material interest in or of which any officer,
director or employee of the Company or Material Shareholder is an officer,
director, trustee or partner. There are no Claims or disputes of any nature or
kind between the Company and any officer, director or employee of the Company or
any Material Shareholder, or between any of them, relating to the Company and
its business.

 

6.26 Internal Accounting Controls. Except as disclosed in the Company’s
financial statements, the Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to Assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for Assets is
compared with the existing Assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

6.27 Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
and each Guarantor acknowledges and agrees that Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company and each Guarantor further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by Buyer or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s and each Guarantor’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, each Guarantor and its representatives.

 

6.28 Seniority. No indebtedness or other equity or security of the Company and
the Guarantors is senior to the Debentures in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, except
only purchase money security interests (which are senior only as to underlying
Assets covered thereby) and for $1,282,557.27 owed to the Internal Revenue
Service.

 

18

 

 

6.29 Brokerage Fees. There is no Person acting on behalf of the Company and the
Guarantors who is entitled to or has any claim for any brokerage or finder’s fee
or commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

6.30 No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Securities.

 

6.31 No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of such securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

6.32 Private Placement. No registration under the Securities Act or the laws,
rules or regulation of any other governmental authority is required for the
issuance of the Securities.

 

6.33 Full Disclosure. All the representations and warranties made by Company and
the Guarantors herein or in the Schedules hereto, and all of the financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to the Buyer in connection with or in furtherance of
this Agreement or pertaining to the transaction contemplated herein, whether
made or given by Company and the Guarantors, its agents or representatives, are
complete and accurate in all material respects, and do not omit any information
required to make the statements and information provided, in light of the
transaction contemplated herein and in light of the circumstances under which
they were made, not misleading, accurate and meaningful.

 

ARTICLE VII

COVENANTS

 

7.1 Negative Covenants.

 

(a) Indebtedness. Except for capital leases, so long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall not, without the consent
of the Buyer which shall not be unreasonably withheld, either directly or
indirectly, create, assume, incur or have outstanding any indebtedness for
borrowed money of any nature or kind (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any
Obligation of any other Person, except for: (i) the Debentures; (ii) Obligations
disclosed in the financial statements provided to the Buyer as of the Effective
Date; and (iii) Obligations for accounts payable, other than for money borrowed,
incurred in the Company’s Ordinary Course of Business; provided that, any
management or similar fees payable by the Company shall be fully subordinated in
right of payment to the prior payment in full of the Debentures.

19

 

 

(b) Encumbrances. Except for purchase money security interests and capital
leases, so long as Buyer owns, legally or beneficially, any of the Debentures,
the Company and the Guarantors shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Encumbrance upon any Asset of the
Company and the Guarantors, whether owned at the date hereof or hereafter
acquired.

 

(c) Investments. Except for acquisitions and mergers specified in Schedule
7.1(c) following notice to the Buyer and for the Merger, so long as Buyer owns,
legally or beneficially, any of the Debentures, the Company shall not, either
directly or indirectly, make or have outstanding any new investments (whether
through purchase of stocks, obligations or otherwise) in, or loans or advances
to, any other Person, or acquire all or any substantial part of the assets,
business, stock or other evidence of beneficial ownership of any other Person,
except the following: (i) investments in direct obligations of the United States
or any state in the United States; (ii) trade credit extended by the Company in
the Company’s Ordinary Course of Business; (iii) investments existing on the
Effective Date and set forth in the financial statements provided to the Buyer;
(iv) capital expenditures first approved by the Buyer in writing, which approval
shall not be unreasonably withheld; and (v) other mergers and acquisitions
approved by the Buyer in writing, which approval shall not be unreasonably
withheld.

 

(d) Issuances. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Company shall not, either directly or indirectly, issue any
equity, debt or convertible or derivative instruments or securities whatsoever,
except upon obtaining Buyer’s prior written consent, which consent may be
withheld in Buyer’s sole discretion; provided however, notwithstanding anything
to the contrary, the Company shall be permitted to issue equity, convertible or
derivative instruments, if following the issuance of such equity, convertible or
derivative instruments, there does not result in a Change of Control, .

 

(e) Transfer; Merger. Except in connection with the Merger, so long as Buyer
owns, legally or beneficially, any of the Debentures, the Company shall not,
either directly or indirectly, permit or enter into any transaction involving a
“Change in Control” (as hereinafter defined), or any other merger,
consolidation, sale, transfer, license, Lease, Encumbrance or other disposition
of all or substantially all of its properties or business or all or
substantially all of its Assets, except for the sale, lease or licensing of
property or Assets of the Company in the Company’s Ordinary Course of Business.
For purposes of this Agreement, the term “Change of Control” shall mean any
sale, conveyance, assignment or other transfer, directly or indirectly, of any
ownership interest of the Company which results in any change in the identity of
the individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Company, or the grant of a
security interest in any ownership interest of any Person directly or indirectly
controlling the Company, which could result in a change in the identity of the
individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Company.

 

20

 

 

(f) Distributions; Restricted Payments; Change in Management. So long as Buyer
owns, legally or beneficially, any of the Debentures, the Company shall not,
either directly or indirectly: (i) purchase or redeem any shares of its capital
stock; (ii) pay any dividends or distributions, whether in cash or otherwise, or
set aside any funds for any such purpose; (iii) make any distribution to its
shareholders, make any distribution of its property or Assets or make any loans,
advances or extensions of credit to, or investments in, any Person, including,
without limitation, any Affiliates of the Company, or the Company’s officers,
directors, employees or Material Shareholder; (iv) pay any outstanding
indebtedness of the Company, except for indebtedness and other Obligations
permitted hereunder; (v) increase the annual salary paid to any officer of the
Company as of the Effective Date by more than twenty-five percent (25%) of the
amount of such officer’s current salary as disclosed to the Buyer as of the date
hereof or directors of the Company as of the Effective Date; provided, however,
the Company shall be able to increase salaries of such directors by an amount
not to exceed Two Hundred Thousand Dollars ($200,000) in the aggregate; or (vi)
add, replace, remove, or otherwise change any officers or other senior
management positions of the Company without prior written notice to the Buyer.
The Company shall not pay any brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby

 

(g) Use of Proceeds. The Company shall not use any portion of the proceeds of
the Debentures, either directly or indirectly, for any of the following
purposes: (i) to make any payment towards any indebtedness or other Obligations
of the Company; (ii) to pay any Taxes of any nature or kind that may be due by
the Company without the prior consent of the Buyer; or (iii) to pay any
Obligations of any nature or kind due or owing to any officers, directors,
employees, or Material Shareholders of the Company, other than salaries payable
in the Company’s Ordinary Course of Business. The Company covenants and agrees
to only use any portion of the proceeds of the purchase and sale of the
Debentures for the purposes set forth in the Use of Proceeds Confirmation to be
executed by the Company on the Effective Date, unless the Company obtains the
prior written consent of the Buyer to use such proceeds for any other purpose,
which consent may be granted or withheld or conditioned by Buyer in its sole and
absolute discretion. Notwithstanding anything to the contrary in this Agreement
and/or the Use of Proceeds Confirmation, the Company shall not use any portion
of the proceeds of the Debentures for offshore operations without the prior
consent of the Buyer until Platinum Financial Solutions Ltd. shall become an
additional party hereto and guarantor of the Company’s Obligation hereunder
pursuant to Section 7.11.

 

(h) Business Activities; Change of Legal Status and Organizational Documents.
The Company shall not: (i) engage in any line of business other than the
businesses engaged in as of the Effective Date and business reasonably related
thereto; (ii) change its name, organizational identification number (if
applicable), its type of organization, its jurisdiction of organization or other
legal structure; or (iii) permit its Certificate of Incorporation, Bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to have a Material Adverse Effect; provided, however, in
connection with the Merger or any other mergers, the foregoing is permitted upon
fifteen (15) days’ prior written notice to the Buyer.

 

21

 

 

(i) Transactions with Affiliates. The Company shall not enter into any
transaction with any of its Affiliates, officers, directors, employees, Material
Shareholders or other insiders, except in the Company’s Ordinary Course of
Business and upon fair and reasonable terms that are no less favorable to the
Company than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company.

 

(j) Bank Accounts. The Company shall not maintain any bank, deposit, credit card
payment processing accounts, or other accounts with any financial institution,
or any other Person, other than the Company’s accounts listed in the attached
Schedule 6.22. Specifically, the Company may not change, modify, close or
otherwise affect any of the accounts listed in Schedule 6.22 without Buyer’s
prior written approval, which approval may be withheld or conditioned in Buyer’s
sole and absolute discretion.

 

7.2 Affirmative Covenants.

 

(a) Corporate Existence. The Company shall at all times preserve and maintain
its: (i) existence and good standing in the jurisdiction of its organization;
and (ii) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary, and shall
at all times continue as a going concern in the business which the Company is
presently conducting.

 

(b) Tax Liabilities. The Company and the Guarantors shall at all times pay and
discharge all Taxes upon, and all Claims (including claims for labor, materials
and supplies) against the Company or any of its properties or Assets, before the
same shall become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

 

(c) Notice of Proceedings. The Company shall, promptly, but not more than five
(5) days after knowledge thereof shall have come to the attention of any officer
of the Company, give written notice to the Buyer of all material threatened or
pending Proceedings before any Governmental Authority or otherwise materially
and adversely affecting the Company or any of its Assets.

 

(d) Material Adverse Effect. The Company shall, promptly, but not more than five
(5) days after knowledge thereof shall have come to the attention of any officer
of the Company, give written notice to the Buyer of any event, circumstance,
fact or other matter that could in any way have or be reasonably expected to
have a Material Adverse Effect.

 

(e) Notice of Default. The Company shall, promptly, but not more than five (5)
days after the commencement thereof, give notice to the Buyer in writing of the
occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.

 

22

 

 

(f) Maintain Property. The Company shall at all times maintain, preserve and
keep all of its Assets in good repair, working order and condition, normal wear
and tear excepted, and shall from time to time, as the Company deems appropriate
in its reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained. The Company shall permit Buyer to
examine and inspect such Assets at all reasonable times upon reasonable notice
during business hours. During the continuance of any Event of Default hereunder
or under any Transaction Documents, the Buyer shall, at the Company’s expense,
have the right to make additional inspections without providing advance notice.

 

(g) Maintain Insurance. The Company shall at all times insure and keep insured
with insurance companies acceptable to Buyer, all insurable property owned by
the Company which is of a character usually insured by companies similarly
situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the Effective Date, the Company shall deliver to the Buyer a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section. All such policies of insurance must be satisfactory to Buyer in
relation to the amount and term of the Debentures and type and value of the
Assets of the Company, shall identify Buyer as sole/lender’s loss payee, except
for leased equipment, and as an additional insured. In the event the Company
fails to provide Buyer with evidence of the insurance coverage required by this
Section or at any time hereafter shall fail to obtain or maintain any of the
policies of insurance required above, or to pay any premium in whole or in part
relating thereto, then the Buyer, without waiving or releasing any obligation or
default by the Company hereunder, may at any time after written notice to the
Company and a right to cure (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Buyer deems advisable. This insurance
coverage: (i) may, but need not, protect the Company’s interest in such
property; and (ii) may not pay any claim made by, or against, the Company in
connection with such property. The Company may later request that the Buyer
cancel any such insurance purchased by Buyer, but only after providing Buyer
with evidence that the insurance coverage required by this Section is in force.
The costs of such insurance obtained by Buyer, through and including the
effective date such insurance coverage is canceled or expires, shall be payable
on demand by the Company to Buyer, together with interest at the highest
non-usurious rate permitted by law on such amounts until repaid and any other
out of pocket charges by Buyer in connection with the placement of such
insurance. The costs of such insurance, which may be greater than the cost of
insurance which the Company may be able to obtain on its own, together with
interest thereon at the highest non-usurious rate permitted by Law and any other
out of pocket charges incurred by Buyer in connection with the placement of such
insurance may be added to the total Obligations due and owing by the Company
hereunder and under the Debentures to the extent not paid by the Company.

 

23

 

 

(h) ERISA Liabilities; Employee Plans. The Company shall: (i) keep in full force
and effect any and all Employee Plans which are presently in existence or may,
from time to time, come into existence under ERISA, and not withdraw from any
such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Company; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Buyer immediately upon receipt
by the Company of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Buyer of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

(i) Reporting Status; Listing. So long as Buyer owns, legally or beneficially,
any of the Securities, the Company shall prior to the Merger: (i) file in a
timely manner (within permissible extension periods) all reports required to be
filed under the Securities Act, the Exchange Act or any securities Laws and
regulations thereof applicable to the Company of any state of the United States,
or by the rules and regulations of the Principal Trading Market, and, to provide
a copy thereof to the Buyer promptly after such filing; (ii) not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination; (iii) if required by the rules and regulations of the Principal
Trading Market, promptly secure the listing of any shares of Common Stock
issuable to Buyer under any of the Transaction Documents upon the Principal
Trading Market (subject to official notice of issuance) and, take all reasonable
action under its control to maintain the continued listing, quotation and
trading of its Common Stock (including, without limitation, any shares of Common
Stock issuable to Buyer under any of the Transaction Documents) on the Principal
Trading Market, and the Company shall comply in all respects with the Company’s
reporting, filing and other Obligations under the bylaws or rules of the
Principal Trading Market, the Financial Industry Regulatory Authority, Inc. and
such other Governmental Authorities, as applicable. The Company shall prior to
the Merger promptly provide to Buyer copies of any notices it receives from the
SEC or any Principal Trading Market, to the extent any such notices could in any
way have or be reasonably expected to have a Material Adverse Effect.

 

(j) Rule 144. With a view to making available to Buyer the benefits of Rule 144
under the Securities Act (“Rule 144”), or any similar rule or regulation of the
SEC that may at any time permit Buyer to sell shares of Common Stock prior to
the Merger issuable to Buyer under any Transaction Documents to the public
without registration, the Company represents and warrants that:

 

24

 

 

(i) the Company is, and has been for a period of at least ninety (90) days
immediately preceding the date hereof, subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act; (ii) the Company has filed all required
reports under Section 13 or 15(d) of the Exchange Act, as applicable, during the
twelve (12) months preceding the First Closing Date (or for such shorter period
that the Company was required to file such reports); and (iii) the Company is
not currently an issuer defined as a “Shell Company” (as hereinafter defined).
For the purposes hereof, the term “Shell Company” shall mean an issuer that
meets such a description as defined under Rule 144. In addition, so long as
Buyer owns, legally or beneficially, any securities of the Company, the Company
shall prior to the Merger, at its sole expense:

 

(ii) Prior to the Merger, make, keep and ensure that adequate current public
information with respect to the Company, as required in accordance with Rule
144, is publicly available;

 

(iii) Prior to the Merger, furnish to the Buyer, promptly upon reasonable
request: (A) a written statement by the Company that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act; and
(b) such other information as may be reasonably requested by Buyer to permit the
Buyer to sell any of the shares of Common Stock acquired hereunder or under any
other Transaction Documents pursuant to the provisions of Rule 144; and

 

(iv) Prior to the Merger, promptly at the request of Buyer, give the Company’s
transfer agent (the “Transfer Agent”) instructions to the effect that, upon the
Transfer Agent’s receipt from Buyer of a certificate (a “Rule 144 Certificate”)
certifying that Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the shares of Common Stock issuable
under any Transaction Document which Buyer proposes to sell (or any portion of
such shares which Buyer is not presently selling, but for which Buyer desires to
remove any restrictive legends applicable thereto if Buyer’s holding period is
not less than twelve (12) months) (the “Securities Being Sold”) is not less than
six (6) months, and receipt by the Transfer Agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Company or its counsel (or from Buyer and its
counsel as permitted below), the Transfer Agent is to effect the transfer (or
issuance of a new certificate without restrictive legends, if applicable) of the
Securities Being Sold and issue to Buyer or transferee(s) thereof one or more
stock certificates representing the transferred (or re-issued) Securities Being
Sold without any restrictive legend and without recording any restrictions on
the transferability of such shares on the Transfer Agent’s books and records. In
this regard, upon Buyer’s request, the Company shall have an affirmative
obligation to cause its counsel to promptly issue to the Transfer Agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement (the “Rule 144 Opinion”). If the Transfer
Agent requires any additional documentation in connection with any proposed
transfer (or re-issuance) by Buyer of any Securities Being Sold, the Company
shall promptly deliver or cause to be delivered to the Transfer Agent or to any
other Person, all such additional documentation as may be necessary to
effectuate the transfer (or re issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, all at the Company’s expense. Any and all reasonable fees, charges or
expenses, including, without limitation, attorneys’ fees and costs, incurred by
Buyer in connection with issuance of any such shares, or the removal of any
restrictive legends thereon, or the transfer of any such shares to any assignee
of Buyer, shall be paid by the Company, and if not paid by the Company, the
Buyer may, but shall not be required to, pay any such fees, charges or expenses,
and the amount thereof, together with interest thereon at the highest
non-usurious rate permitted by law, from the date of outlay, until paid in full,
shall be due and payable by the Company to Buyer promptly upon demand therefor,
and all such amounts shall be additional Obligations of the company to Buyer
secured under the Transaction Documents. In the event that the Company and/or
its counsel refuses or fails for any reason to render the Rule 144 Opinion or
any other documents, certificates or instructions required to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Buyer or any transferee thereof, then: (A) to
the extent the Securities Being Sold could be lawfully transferred (or
re-issued) without restrictions under applicable laws, Company’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance)of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Buyer or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Transaction Documents; and (B) the Company hereby
agrees and acknowledges that Buyer is hereby irrevocably and expressly
authorized to have counsel to Buyer render any and all opinions and other
certificates or instruments which may be required for purposes of effectuating
the transfer (or re-issuance) of the Securities Being Sold and the issuance of
an unlegended certificate to any such Buyer or any transferee thereof, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, transfer or re-issue
any such Securities Being Sold as instructed by Buyer and its counsel.

 

25

 

 

(k) Matters With Respect to Securities.

 

(i) Issuance of Conversion Shares. The parties hereto acknowledge that pursuant
to the terms of the Debentures, Buyer has the right, at its discretion following
an Event of Default, to convert amounts due under the Debentures into Common
Stock in accordance with the terms of the Debentures. In the event, for any
reason, the Company fails to issue, or cause its Transfer Agent to issue, any
portion of the Common Stock issuable upon conversion of the Debentures (the
“Conversion Shares”) to Buyer in connection with the exercise by Buyer of any of
its conversion rights under the Debentures, then the parties hereto acknowledge
that Buyer shall irrevocably be entitled to deliver to the Transfer Agent, on
behalf of itself and the Company, a “Conversion Notice” (as defined in the
Debentures) requesting the issuance of the Conversion Shares then issuable in
accordance with the terms of the Debentures, and the Transfer Agent, provided
they are the acting transfer agent for the Company at the time, shall, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue the Conversion
Shares applicable to the Conversion Notice then being exercised, and surrender
to a nationally recognized overnight courier for delivery to Buyer at the
address specified in the Conversion Notice, a certificate of the Common Stock of
the Company, registered in the name of Buyer or its nominee, for the number of
Conversion Shares to which Buyer shall be then entitled under the Debentures, as
set forth in the Conversion Notice.

 

26

 

 

(ii) Removal of Restrictive Legends. In the event that Buyer has any shares of
the Company’s Common Stock bearing any restrictive legends, and Buyer, through
its counsel or other representatives, submits to the Transfer Agent any such
shares for the removal of the restrictive legends thereon, in connection with a
sale of such shares pursuant to an applicable exemption to the registration
requirements under the Securities Act, or in the absence of a sale pursuant to
the provisions of Rule 144, and the Company and or its counsel refuses or fails
for any reason to render an opinion of counsel or any other documents or
certificates required for the removal of the restrictive legends, then the
Company hereby agrees and acknowledges that Buyer is hereby irrevocably and
expressly authorized to have counsel to Buyer render any and all opinions and
other certificates or instruments which may be required for purposes of removing
such restrictive legends, and the Company hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Company, issue any such shares without restrictive legends as
instructed by Buyer, and surrender to a common carrier for overnight delivery to
the address as specified by Buyer, certificates, registered in the name of Buyer
or its designees or nominees, representing the shares of Common Stock to which
Buyer is entitled, without any restrictive legends and otherwise freely
transferable on the books and records of the Company.

 

(iii) Authorized Agent of the Company. The Company hereby irrevocably appoints
the Buyer and its counsel and its representatives, each as the Company’s duly
authorized agent and attorney-in-fact for the Company for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein. The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under Debentures remain
outstanding, and so long as the Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder or under any Transaction
Documents. In this regard, the Company hereby confirms to the Transfer Agent and
the Buyer that it can NOT and will NOT give instructions, including stop orders
or otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Buyer, or any
counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.

 

(iv) Injunction and Specific Performance. The Company specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Company of
any provision of this Section 7.2(k), the Buyer will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
of any provision of this Section 7.2(k) by the Company, the Buyer shall be
entitled to obtain, in addition to all other rights or remedies Buyer may have,
at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 7.2(k).

 

27

 

 

(l) Continued Due Diligence/Field Audits. The Company acknowledges that during
the term of this Agreement, Buyer and its agents and representatives undertake
ongoing and continuing due diligence reviews of the Company and its business and
operations. Such ongoing due diligence reviews may include, and the Company does
hereby agree to allow Buyer up to two (2) times per year pre-Event of Default,
to conduct site visits and field examinations of the office locations of the
Company, and the Assets and records of each of them, the results of which must
be satisfactory to Buyer in Buyer’s reasonable discretion. In this regard, in
order to cover Buyer’s expenses of the ongoing due diligence reviews and any
site visits or field examinations which Buyer may undertake from time to time
while this Agreement is in effect, the Company shall pay to Buyer, within five
(5) Business Days after receipt of an invoice or demand therefor from Buyer, a
fee of up to $5,000 per year (based on two (2) expected field audits and ongoing
due diligence of $2,500 per visit or audit) to cover such ongoing expenses.
Failure to pay such fee as and when required shall be deemed an Event of Default
under this Agreement and all other Transaction Documents. The foregoing
notwithstanding, during a continuing Event of Default, Buyer may conduct site
visits, field examinations and other ongoing reviews of the Company’s records,
Assets and operations at any time, in its sole discretion, without any
limitations in terms of number of site visits or examinations and without being
limited to the fee hereby contemplated, all at the sole expense of the Company.

 

7.3 Reporting Requirements. The Company agrees as follows:

 

(a) Financial Statements. The Company shall at all times maintain a system of
accounting capable of producing its individual and consolidated (if applicable)
financial statements in compliance with GAAP (provided that monthly financial
statements shall not be required to have footnote disclosure, are subject to
normal year-end adjustments and need not be consolidated), and shall furnish to
the Buyer or its authorized representatives such information regarding the
business affairs, operations and financial condition of the Company as Buyer may
from time to time reasonably request or require, including:

 

(i) As soon as available, and in any event, within one hundred five (105) days
after the close of each fiscal year, a copy of the annual audited financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Buyer, containing an unqualified opinion of
such accountant;

 

(ii) as soon as available, and in any event, within sixty (60) days after the
close of each fiscal quarter, a copy of the quarterly financial statements of
the Company, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and certified as accurate in all material respects by the CEO or CFO of
the Company;

 

(iii) as soon as available, and in any event, within thirty (30) days following
the end of each calendar month, a copy of the financial statements of the
Company regarding such month, including balance sheet, statement of income and
retained earnings, statement of receipts and disbursements for the month then
ended, in reasonable detail, prepared and certified as accurate in all material
respects by the CEO or CFO of the Company.

 

28

 

 

No change with respect to the Company’s accounting principles shall be made by
the Company without giving prior notification to Buyer. The Company represents
and warrants to Buyer that the financial statements delivered to Buyer at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of the Company in all material respects. Buyer shall have the right at
all times (and on reasonable notice so long as there then does not exist any
continuing Event of Default) during business hours to inspect the books and
records of the Company and make extracts therefrom.

 

(b) Additional Reporting Requirements. The Company shall provide the following
reports and statements to Buyer as follows:

 

(i) Income Projections; Variance. On the Effective Date, the Company shall
provide to Buyer an income statement projection showing, in reasonable detail,
the Company’s income statement projections for the twelve (12) calendar months
following the Effective Date (the “Income Projections”). In addition, on the
twenty-first (21st) day of every calendar month after the Effective Date, the
Company shall provide to Buyer a report comparing the Income Projections to
actual results. Any variance in the Income Projections to actual results that is
more than ten percent (10%) (either above or below) will require the Company to
submit to Buyer written explanations as to the nature and circumstances for the
variance.

 

(ii) Use of Proceeds; Variance. On the twenty-first (21st) day of every calendar
month after the Effective Date, the Company shall provide to Buyer a report
comparing the use of the proceeds from the sale of Debentures set forth in the
Use of Proceeds Confirmation, with the actual use of such proceeds. Any variance
in the actual use of such proceeds from the amounts set forth in the approved
Use of Proceeds Confirmation will require the Company to submit to Buyer written
explanations as to the nature and circumstances for the variance.

 

(iii) Bank Statements. The Company shall submit to Buyer true and correct copies
of all bank statements received by the Company within five (5) days after the
Company’s receipt thereof from its bank.

 

(iv) Interim Reports. Promptly upon receipt thereof, the Company shall provide
to Buyer copies of interim and supplemental reports, if any, submitted to the
Company by independent accountants in connection with any interim audit or
review of the books of the Company.

 

29

 

 

(v) Aged Accounts/Payables Schedules. The Company shall, on the tenth (10th) day
of each and every calendar month, deliver to Buyer an aged schedule of the
accounts receivable of the Company, listing the name and amount due from each
Person and showing the aggregate amounts due from: (i) 0-30 days; (ii) 31-60
days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. The Company shall, on
the first (1st) day of each and every calendar month, deliver to Buyer an aged
schedule of the accounts payable of the Company, listing the name and amount due
to each creditor and showing the aggregate amounts due from: (v) 0-30 days; (w)
31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120 days, and
certified as accurate by the CEO or CFO of the Company.

 

(vi) View Only Access. The Company and each Guarantor shall provide Buyer view
only access to any and all accounts listed on the attached Schedule 6.22.

 

(c) Failure to Provide Reports. So long as Buyer owns, legally or beneficially,
any of the Securities, if the Company shall fail to timely provide any reports
required to be provided by the Company and/or Guarantors to the Buyer under this
Agreement or any other Transaction Document, in addition to all other rights and
remedies that Buyer may have under this Agreement and the other Transaction
Documents, Buyer shall have the right to require, at each instance of any such
failure, upon fourteen (14) day written notice to the Company and cure period,
that the Company redeem 2.5% of the aggregate amount of the Advisory Fee then
outstanding, which cash redemption payment shall be due and payable by wire
transfer of Dollars to an account designated by Buyer within five (5) Business
Days from the date the Buyer delivers such redemption notice to the Company. The
parties hereto acknowledge and agree that the first failure under this Section
shall not constitute an Event of Default as set forth in the Debenture and
incorporated by reference herein.

 

(d) Covenant Compliance. The Company shall, within thirty (30) days after the
end of each calendar month, deliver to Buyer a Compliance Certificate,
confirming compliance by the Company with the covenants therein, and certified
as accurate by an officer of the Company.

 

7.4 Fees and Expenses.

 

(a) Transaction Fees. The Company agrees to pay to Buyer a transaction advisory
fee equal to four percent (4%) of the amount of the Debentures purchased by
Buyer at the First Closing, which fee shall be due and payable on the Effective
Date and withheld from the gross purchase price paid by Buyer for the
Debentures. In the event of any Additional Closings, the Company shall pay to
Buyer a transaction advisory fee equal to two percent (2%) of the amount of the
Debentures purchased by Buyer at any such Additional Closings, which fee shall
be due and payable upon such Additional Closing and withheld from the gross
purchase price paid by Buyer for the Debentures at such Additional Closing.

 

(b) Due Diligence Fees. The Company agrees to pay to the Buyer a due diligence
fee equal to Seven Thousand Five Hundred and No/100 United States Dollars
($7,500.00), which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

30

 

 

(c) Document Review and Legal Fees. The Company agrees to pay to the Buyer or
its counsel a document review and legal fee equal to Twenty Thousand and No/100
United States Dollars ($20,000.00), which shall be due and payable in full on
the Effective Date, or any remaining portion thereof shall be due and payable on
the Effective Date if a portion of such fee was paid upon the execution of any
term sheet related to this Agreement. The Company also agrees to be responsible
for the prompt payment of all legal fees and expenses of the Company and its own
counsel and other professionals incurred by the Company in connection with the
negotiation and execution of this Agreement and the Transaction Documents.

 

(d) Other Fees. The Company also agrees to pay to the Buyer (or any designee of
the Buyer), upon demand, or to otherwise be responsible for the payment of, any
and all other costs, fees and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Buyer and of any experts and
agents, which the Buyer may incur or which may otherwise be due and payable in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company to perform or observe any of the provisions of this Agreement or
any of the Transaction Documents. Included in the foregoing shall be the amount
of all reasonable expenses paid or incurred by Buyer in consulting with counsel
concerning any of its rights under this Agreement or any other Transaction
Document or under applicable law. To the extent any such costs, fees, charges,
taxes or expenses are incurred prior to the funding of proceeds from the
Closing, same shall be paid directly from the proceeds of the Closing. All such
costs and expenses, if not so immediately paid when due or upon demand thereof,
shall bear interest from the date of outlay until paid, at the highest rate set
forth in the Debenture, or if none is so stated, the highest rate allowed by
law. All of such costs and expenses shall be additional Obligations of the
Company to Buyer secured under the Transaction Documents. The provisions of this
Subsection shall survive the termination of this Agreement.

 

7.5 Advisory Fee. The Company hereby acknowledges that it has obligations to the
Buyer for advisory services provided by the Buyer to the Company prior to the
Effective Date in the amount of Three Hundred Thousand and No/100 United States
Dollars (US$300,000.00) (the “Advisory Fee”). In this regard, the Company shall
redeem the Advisory Fee obligations in three (3) equal installments, each in the
amount of One Hundred Thousand and No/100 United States Dollars (US$100,000.00),
each of such redemption installments to be paid by Company in Dollars by wire
transfer to an account designated by Buyer, the first installment due on a date
that is nine (9) months from the Effective Date, the second installment due on a
date that is twelve (12) months from the Effective Date, and the third
installment due on a date that is sixteen (16) months from the Effective Date,
without further claim, notice or demand from the Buyer. The obligation to redeem
the Advisory Fee obligations contemplated by this Section 7.5 shall be an
Obligation hereunder, secured by all Transaction Documents, and failure by the
Company to timely make any of such redemption payments when due as hereby
provided shall be an immediate Event of Default hereunder and under the other
Transactions Documents. The Advisory Fees contemplated by this Section 7.5 have
been fully earned by Buyer prior to the date hereof, and the Company’s
obligation to redeem such Advisory Fee obligations as hereby provided shall be
applicable and effective regardless of whether any additional Debentures are
purchased hereunder.  In the event the Buyer elects to purchase any additional
Debentures as permitted by this Agreement, the Company agrees to pay additional
advisory service fees to the Buyer in an amount to be mutually agreed upon
between the Company and Buyer.

 

31

 

 

7.6 Surviving Obligations. The Company agrees and acknowledges that
notwithstanding the termination of this Agreement, or the payment in full of all
of the Debentures or other obligations hereunder or under any other Transaction
Documents, the Company’s obligations and liability under this Agreement and the
other Transaction Documents, and the Buyer’s security interest on all
Collateral, shall remain valid and effective and shall not be released or
terminated, until the Company has fully redeemed all Advisory Fee obligations in
accordance with the terms hereof, together with all other Obligations. All of
the Company’s obligations under Section 7.5 shall survive termination of this
Agreement.

 

7.7 Right to Approve Transfer Agent. The Company hereby represents and warrants
that the Company’s current Transfer Agent is Island Stock Transfer, whose
contact information is as follows: 15500 Roosevelt Blvd., Suite 301, Clearwater,
FL 33760, Attn: Katie Messinger, Email: kmessinger@islandstocktransfer.com. The
Company hereby agrees that it shall not change the Transfer Agent, unless the
Buyer first received notice of the proposed new Transfer Agent.

 

7.8 Share Reserve. The Company represents that it has sufficient authorized and
unissued shares of Common Stock available to effect the issuance of the
Conversion Shares under this Agreement or any other Transaction Documents
(collectively, the “Share Reserve”) after considering all other commitments that
may require the issuance of Common Stock. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Debentures that may be issuable hereunder.
If upon receipt of a conversion notice from the Buyer, the Share Reserve is
insufficient to effect the full conversion of the Debentures that may be
issuable hereunder, the Company shall take all required measures to implement an
increase of the Share Reserve accordingly. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall, on receipt of a notice of conversion,
cause its authorized and unissued shares to be increased within forty-five (45)
days to an amount of shares equal to three (3) times the Conversion Shares.

 

7.9 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Company following the date hereof, within ten (10)
Business Days of such event, shall become an additional party hereto and
guarantor of the Company’s Obligation hereunder, and the Company shall take any
and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require. “Subsidiary” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock/units having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization. This Section 7.9 shall apply to CollabRx,
Inc.

 

32

 

 

7.10 Merger. Within ten (10) Business Day upon completion of the Merger,
CollabRx, Inc. shall become an additional party hereto and guarantor of the
Company’s Obligation hereunder, and the Company shall take any and all actions
necessary or advisable to cause CollabRx, Inc. to execute a counterpart to this
Agreement and any and all other documents which the Buyer shall require.

 

7.11 Platinum Financial Solutions. Within fifteen (15) Business Days from the
Closing Date, Platinum Financial Solutions Ltd., a limited company organized and
existing under the laws of the Bahamas, shall become an additional party hereto
and guarantor of the Company’s Obligation hereunder, and shall execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1 Buyer shall have executed the Transaction Documents and delivered them to
the Company.

 

8.2 The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Dates.

 

8.3 The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
located in the State of Nevada, as the Company may require in order to evidence
such Governmental Authorities’ approval of this Agreement, the Transaction
Documents and the purchase of the Debentures contemplated hereby.

 

33

 

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 

9.1 First Closing. The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

(a) The Company, each Guarantor and/or the Chief Executive Officer (as
applicable) shall have executed and delivered the Transaction Documents
applicable to the First Closing and delivered the same to the Buyer.

 

(b) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties are already qualified as to materiality in Article VI above, in
which case, such representations and warranties shall be true and correct in all
respects without further qualification) as of the date when made and as of the
First Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company and each Guarantor
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company and each Guarantor at or prior to the
First Closing Date.

 

(c) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer and its counsel.

 

(d) The Buyer shall have received evidence in a form satisfactory to the Buyer
that the Company has authorized the Buyer to publish such press releases with
respect to this Agreement and the instant transaction, including, but not
limited to, a copy of an email delivered to Marketwire.com by the Company
whereby the Company authorizes the Buyer to use its name and, if applicable,
stock symbol, in connection with current or future press releases.

 

34

 

 

(e) The Company and each Guarantor shall have executed and delivered to Buyer a
closing certificate, certified as true, complete and correct by an officer of
the Company or Guarantor, in substance and form required by Buyer, which closing
certificate shall include and attach as exhibits: (i) a true copy of a
certificate of good standing evidencing the formation and good standing of the
Company or Guarantor from the secretary of state (or comparable office) from the
jurisdiction in which the Company is formed; (ii) the Company’s or Guarantor’s
Organizational Documents; (iii) copies of the resolutions of the board of
directors of the Company or Guarantor as adopted by the Company’s or Guarantor’s
board of directors, in a form acceptable to Buyer; and (iv) resolution of the
Guarantor’s shareholders, approving and authorizing the execution, delivery and
performance of the Transaction Documents to which it is party and the
transactions contemplated thereby, in a form acceptable to the Buyer.

 

(f) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(g) The Buyer shall have received copies of UCC search reports, issued by the
Secretary of State of the state of incorporation or residency, as applicable, of
the Company and each Guarantor, dated such a date as is reasonably acceptable to
Buyer, listing all effective financing statements which name the Company and
each Guarantor, under their present name and any previous names, as debtors,
together with copies of such financing statements.

 

(h) The Company and each Guarantor shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may reasonably require
to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be reasonably required by Buyer.

 

9.2 Additional Closing. Provided the Buyer is to purchase additional Debentures
in accordance with Section 4.4 at an Additional Closing, the obligation of the
Buyer hereunder to accept and purchase the Debentures at any Additional Closing
is subject to the satisfaction, at or before the Additional Closing Date, of
each of the following conditions:

 

(a) The Company and each Guarantor shall have executed the Transaction Documents
applicable to the Additional Closing and delivered the same to the Buyer.

 

(b) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties are already qualified as to materiality in Article VI above, in
which case, such representations and warranties shall be true and correct in all
respects without further qualification) as of the date when made and as of the
Additional Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Additional Closing Date.

 

(c) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

35

 

 

(d) No default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under this Agreement or any other
Transaction Documents.

 

(e) The Company and each Guarantor shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may reasonably require
to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be reasonably required by Buyer.

 

ARTICLE X

INDEMNIFICATION

 

10.1 Company’s and the Guarantors’ Obligation to Indemnify. In consideration of
the Buyer’s execution and delivery of this Agreement and acquiring the
Securities hereunder, and in addition to all of the Company’s and the
Guarantors’ other obligations under this Agreement, the Company and each
Guarantor hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company and each Guarantor does hereby
agree to hold the Buyer Indemnified Parties forever harmless, from and against
any and all Claims made, brought or asserted against the Buyer Indemnified
Parties, or any one of them, and Company and each Guarantor hereby agrees to pay
or reimburse the Buyer Indemnified Parties for any and all Claims payable by any
of the Buyer Indemnified Parties to any Person, including reasonable attorneys’
and paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
rate applicable to Debentures, through all negotiations, mediations,
arbitrations, trial and appellate levels, as a result of, or arising out of, or
relating to: (i) any misrepresentation or breach of any representation or
warranty made by the Company and the Guarantors in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (ii) any breach of any covenant, agreement or
Obligation of the Company and the Guarantors contained in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (iii) any Claims brought or made against the
Buyer Indemnified Parties, or any one of them, by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto or thereto, any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Debentures, or the status of the Buyer or holder of any of the
Securities, as a buyer and holder of such Securities in the Company. To the
extent that the foregoing undertaking by the Company and the Guarantors may be
unenforceable for any reason, the Company and the Guarantors shall make the
maximum contribution to the payment and satisfaction of each of the Claims
covered hereby, which is permissible under applicable Law. Notwithstanding
anything to the contrary in the foregoing, this Section shall not apply to acts
of gross negligence or willful misconduct by the Buyer Indemnified Parties.

36

 

 

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company: Medytox Solutions, Inc.   400 South Australian Avenue, 8th
Floor   West Palm Beach, FL 33401   Attention:  Jace Simmons   E-Mail:
jsimmons@medytoxsolutionsinc.com     With a copy to: Akerman LLP (which shall
not constitute notice) One Southeast Third Avenue   Miami, FL 33131   Attention:
 Dean M. Freitag, Esq.   E-Mail: dean.freitag@akerman.com     If to the Buyer:
TCA Global Credit Master Fund, LP    3960 Howard Hughes Parkway, Suite 500   Las
Vegas, NV 89169   Attn: Mr. Robert Press   E-Mail:  bpress@tcaglobalfund.com    
With a copy to: Lucosky Brookman LLP (which shall not constitute notice) 101
Wood Avenue South, 5th Floor   Woodbridge, NJ 08830   Attn: Seth A. Brookman,
Esq.   E-Mail:  sbrookman@lucbro.com

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

37

 

 

11.2 Obligations Absolute. None of the following shall affect the Obligations of
the Company and the Guarantors to Buyer under this Agreement, Buyer’s rights
with respect to the Collateral or any other Transaction Documents:

 

(a) acceptance or retention by Buyer of other property or any interest in
property as security for the Obligations;

 

(b) release by Buyer of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than Company and the Guarantors);

 

(c) release, extension, renewal, modification or substitution by Buyer of the
debentures or any other Transaction Documents; or

 

(d) failure of Buyer to resort to any other security or to pursue the Company or
any other obligor liable for any of the Obligations of the Company and the
Guarantors hereunder before resorting to remedies against the Collateral.

 

11.3 Entire Agreement. This Agreement and the other Transaction Documents: (i)
are valid, binding and enforceable against the Company, the Guarantors and Buyer
in accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Company, the Guarantors
and Buyer. No promises, either expressed or implied, exist between the Company,
the Guarantors and Buyer, unless contained herein or in the Transaction
Documents. This Agreement and the Transaction Documents supersede all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution hereof.

 

11.4 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Transaction Documents, or
consent to any departure by the Company or the Guarantors therefrom, shall in
any event be effective unless the same shall be in writing and signed by Buyer,
and then such waiver or consent shall be effective only for the specific purpose
for which given.

 

11.5 WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE GUARANTORS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF
THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE
GUARANTORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BUYER PURCHASING THE DEBENTURES.

 

38

 

 

11.6 MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE THE DEBENTURES, THE
COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW. THE COMPANY AND EACH GUARANTOR
HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS. THE COMPANY AND EACH GUARANTOR HEREBY WAIVE PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND GUARANTORS
AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF
COURT OR OTHERWISE.

 

11.7 Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debentures, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Buyer may at any time sell one or more participations in the
Debentures. Except for in connection with the Merger, the Company and the
Guarantors may not sell or assign this Agreement, any Transaction Document or
any other agreement with Buyer, or any portion thereof, either voluntarily or by
operation of law, nor delegate any of its duties of obligations hereunder or
thereunder, without the prior written consent of Buyer, which consent may be
withheld or conditioned in Buyer’s sole and absolute discretion. This Agreement
shall be binding upon Buyer, the Guarantors and the Company and their respective
legal representatives, successors and permitted assigns. All references herein
to a Company or the Guarantor shall be deemed to include any successors, whether
immediate or remote. In the case of a joint venture or partnership, the term
“Company”, or “Guarantor” shall be deemed to include all joint venturers or
partners thereof, who shall be jointly and severally liable hereunder.

 

11.8 Publicity. Buyer shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use its best efforts to consult Buyer in connection
with any such press release or other public disclosure prior to its release and
Buyer shall be provided with a copy thereof upon release thereof. Buyer shall
have the right to make any press release with respect to the transactions
contemplated hereby without Company’s approval. In addition, with respect to any
press release to be made by Buyer, the Company hereby authorizes and grants
blanket permission to Buyer to include the Company’s stock symbol, if any, in
any press releases. The Company shall, promptly upon request, execute any
additional documents of authority or permission as may be reasonably requested
by Buyer in connection with any such press releases.

 

39

 

 

11.9 Binding Effect. This Agreement shall become effective upon execution by the
Company, the Guarantors and Buyer.

 

11.10 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

11.11 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

11.12 Survival of Company’s and the Guarantors’ Representations. All covenants,
agreements, representations and warranties made by the Company and the
Guarantors herein shall, notwithstanding any investigation by Buyer, be deemed
material and relied upon by Buyer and shall survive the making and execution of
this Agreement and the Transaction Documents and the sale and purchase of the
Debentures, and shall be deemed to be continuing representations and warranties
until such time as the Company and the Guarantors have fulfilled all of its
Obligations to Buyer hereunder and under all other Transaction Documents, and
Buyer has been indefeasibly paid in full.

 

11.13 Time of Essence. Time is of the essence in making payments of all amounts
due Buyer under this Agreement and the other Transaction Documents and in the
performance and observance by the Company and the Guarantors of each covenant,
agreement, provision and term of this Agreement and the other Transaction
Documents. The parties agree that in the event that any date on which
performance is to occur falls on a day other than a Business Day, then the time
for such performance shall be extended until the next Business Day thereafter
occurring.

 

11.14 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and the Guarantors hereby agree to fully, finally and forever release
and forever discharge and covenant not to sue Buyer, and/or any other Buyer
Indemnified Parties from any and all Claims, debts, fees, attorneys’ fees,
liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any and all Claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including each of the Transaction Documents, entered into
by the Company and the Guarantors with Buyer and any and all Claims that the
Company and the Guarantors do not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect their decision to enter into this Agreement or the
related Transaction Documents.

 

40

 

 

11.15 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

11.16 Compliance with Federal Law. The Company shall: (i) ensure that no Person
who owns a controlling interest in or otherwise controls the Company is or shall
be listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury, included in any Executive Orders or any other
similar lists from any Governmental Authority, foreign or national; (ii) not use
or permit the use of the proceeds of the Debentures to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply with all applicable Lender Secrecy Act laws and
regulations, as amended. As required by federal law and Buyer’s policies and
practices, Buyer may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.

 

11.17 Termination. Upon payment in full of all outstanding Debentures purchased
hereunder, together with all other charges, fees and costs due and payable under
this Agreement or under any of the Transaction Documents, the Company shall have
the right to terminate this Agreement upon written notice to the Buyer,
provided, however, that if such termination occurs within twelve (12) months
after the First Closing Date, then the Company shall pay to Buyer as liquidated
damages and compensation for the costs of being prepared to make funds available
hereunder, an amount equal to five percent (5%) of the then outstanding
principal amount of Debentures purchased hereunder. The parties agree that the
amount payable to pursuant to this Section 11.17 is a reasonable calculation of
Buyer’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early termination of this
Agreement.

 

41

 

 

11.18 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.19 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

11.20 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21 Further Assurances. The Company and the Guarantors will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

11.22 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

 

[signature pages follow]

 

42

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:

 

MEDYTOX SOLUTIONS, INC.

 

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: Chief Executive Officer

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Solutions, Inc., a Nevada corporation, who is personally known to me to
be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

 



      Notary Public       My Commission Expires:        

 

 

 

43

 

 

BUYER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Master Fund GP, Ltd.

Its: General Partner

 

 

By: /s/ Robert Press

Name: Robert Press

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

 

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MEDYTOX INFORMATION TECHNOLOGY, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: Chief Executive Officer

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Information Technology, Inc., a Florida corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



 



      Notary Public       My Commission Expires:        

 

 



 

45

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MEDYTOX INSTITUTE OF LABORATORY MEDICINE, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: Chief Executive Officer



 





STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Institute of Laboratory Medicine, Inc., a Florida corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



 



      Notary Public       My Commission Expires:        

 

 

 

46

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MEDICAL BILLING CHOICES, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: President

 





STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the President of Medical Billing
Choices Inc., a North Carolina corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 





      Notary Public       My Commission Expires:        

 



47

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MEDYTOX DIAGNOSTICS, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: Chief Executive Officer

 









STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Diagnostics, Inc., a Florida corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 







      Notary Public       My Commission Expires:        

 

48

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MEDYTOX MEDICAL MARKETING & SALES, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: Chief Executive Officer

 











STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Medical Marketing & Sales, Inc., a Florida corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 







      Notary Public       My Commission Expires:        

 





49

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

PB LABORATORIES, LLC

 

 

By: /s/ Norma Villar

Name: Norma Villar

Title: Chief Financial Officer

 













STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Norma Villar, the Chief Financial Officer of
PB Laboratories, LLC, a Florida limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        



 

50

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

BIOHEALTH MEDICAL LABORATORY, INC.

 

 

By: /s/ Norma Villar

Name: Norma Villar

Title: Chief Financial Officer

 













STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Norma Villar, the Chief Financial Officer of
Biohealth Medical Laboratory Inc., a Florida corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        



 

 

51

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

ALETHEA LABORATORIES, INC.

 

 

By: /s/ Norma Villar

Name: Norma Villar

Title: Chief Financial Officer

 













STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Norma Villar, the Chief Financial Officer of
Alethea Laboratories, Inc., a Texas corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 

 



52

 

 



CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

INTERNATIONAL TECHNOLOGIES, LLC

 

 

By: /s/ Dr. William DePond

Name: Dr. William DePond

Title: Manager

 













STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Dr. William DePond, the Manager of
International Technologies, LLC, a New Jersey limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 

 

53

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

EPIC REFERENCE LABS, INC.

 

 

By: /s/ Norma Villar

Name: Norma Villar

Title: Chief Financial Officer

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Norma Villar, the Chief Financial Officer of
EPIC Reference Labs, Inc., a Florida corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

 



      Notary Public       My Commission Expires:        

 

 



54

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

CLINLAB, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: President

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the President of Clinlab, Inc.,
a Florida corporation, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        



 

 

55

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MEDICAL MIME, INC.

 

 

By: /s/ Seamus Lagan

Name: Seamus Lagan

Title: Secretary

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Medical Mime,
Inc., a Florida corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

 

      Notary Public       My Commission Expires:        



 



56

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

EPINEX DIAGNOSTICS LABORATORIES, INC.

 

 

By: /s/ Norma Villar

Name: Norma Villar

Title: Chief Financial Officer

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Norma Villar, the Chief Financial Officer of
Epinex Diagnostics Laboratories, Inc., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 



57

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

EPINEX DIAGNOSTICS LABORATORIES, INC.

 

 

By: /s/ Norma Villar

Name: Norma Villar

Title: Chief Financial Officer

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Norma Villar, the Chief Financial Officer of
Epinex Diagnostics Laboratories, Inc., a Nevada corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

 



      Notary Public       My Commission Expires:        



 

 

58

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

PLATINUM FINANCIAL SOLUTIONS, LLC

 

 

By: /s/ Pavlos Papageorgiou

Name: Pavlos Papageorgiou

Title: Manager

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Pavlos Papageorgiou, the Manager of Platinum
Financial Solutions, LLC., a Florida limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 



 

59

 

 

 

PLATINUM FINANCIAL SOLUTIONS LTD.

 

 

By: _____________________________

Name:

Title:

 



STATE OF ________________ )   ) SS. COUNTY OF ______________ )



 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Platinum Financial Solutions Ltd., a Bahamian limited
company, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he/she signed and delivered the said instrument as his/her
own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        



 

 



60

 

